MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                             FILED
regarded as precedent or cited before any                               Sep 11 2019, 9:08 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Laura R. Raiman                                          Attorney General
Alcorn Sage Schwartz & Magrath, LLP
                                                         Dawn Rauch
Madison, Indiana                                         Certified Legal Intern
                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy Ford,                                            September 11, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-662
        v.                                               Appeal from the
                                                         Bartholomew Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       James D. Worton, Judge
                                                         Trial Court Cause No.
                                                         03D01-1406-FA-2497



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-662 | September 11, 2019                Page 1 of 4
                                          Case Summary
[1]   Timothy Ford appeals the trial court’s order requiring him to serve his six-year

      suspended sentence in the Department of Correction for violating his probation.

      We affirm.



                            Facts and Procedural History
[2]   In 2014, Ford pled guilty to Class B felony dealing in a narcotic drug. The trial

      court sentenced him to twelve years, with eight years executed in the DOC and

      four years suspended to probation. The court later modified Ford’s sentence to

      six years executed in the DOC and six years suspended, with three years of

      probation.


[3]   In January 2018, the State filed a petition to revoke Ford’s probation, alleging

      that he failed to report for drug screens on “multiple occasions.” Appellant’s

      App. Vol. II p. 98. An initial hearing was set for January 29. Ford, however,

      failed to appear at the initial hearing, and a warrant was issued for his arrest.

      Ford was arrested on the warrant one year later in January 2019. See 03D01-

      1406-FA-2497.


[4]   A fact-finding/dispositional hearing was held in February 2019. At the

      hearing, Ford admitted that he violated his probation by not reporting for drug

      screens. Tr. pp. 4, 6-7. According to Ford, he didn’t report because he didn’t

      have a ride or money for the bus, which meant that he had to walk three hours

      to get to the probation department. Id. at 8. The probation officer testified that

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-662 | September 11, 2019   Page 2 of 4
      the probation department’s recommendation was that Ford “execute the

      balance of his sentence,” not so much because he failed to report for drug

      screens but more so because of “what [h]as transpired since.” Id. at 11-12.

      That is, the probation officer explained that after Ford failed to appear at the

      initial hearing in January 2018, the probation department “hadn’t heard

      anything from him” until he was arrested on the warrant in January 2019.1 Id.

      at 12. The trial court ordered Ford to serve his six-year suspended sentence in

      the DOC.


[5]   Ford now appeals.



                                  Discussion and Decision
[6]   Probation revocation is a two-step process. First, the trial court must make a

      factual determination that a violation of a condition of probation occurred.

      Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008). Second, the court must

      determine if the violation warrants revocation of probation. Id. When a

      probationer admits to the violation, the court can proceed to the second step

      and determine whether the violation warrants revocation. Id. A probationer

      who admits to the violation must be given an opportunity to offer mitigating

      evidence suggesting the violation does not warrant revocation. Id. A trial

      court’s sentencing decision for violating probation is reviewed for an abuse of




      1
        In addition, the record shows that in January 2019 Ford was charged with felony resisting law enforcement
      for a July 2018 incident. See 49G09-1901-F6-485. This charge appears to be pending.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-662 | September 11, 2019                Page 3 of 4
      discretion. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007); Ripps v. State, 968

      N.E.2d 323, 326 (Ind. Ct. App. 2012).


[7]   Ford admits that he violated his probation. He argues, however, that his

      “violation was technical in nature” and therefore the trial court abused its

      discretion by ordering him to serve his six-year suspended sentence in the DOC.

      Appellant’s Br. p. 11. Accordingly, he asks us to “reinstate [his] probation.” Id.

      at 12.


[8]   Ford acknowledges that he pled guilty to dealing drugs, was ordered to undergo

      drug screens, and then didn’t report for them. But what Ford does not

      acknowledge is that when the State filed a petition to revoke his probation for

      not reporting for drug screens, he failed to appear at the January 2018 initial

      hearing, and a warrant was issued for his arrest. Ford was arrested on the

      warrant one year later in January 2019. During that one-year period, Ford did

      not contact probation. Based on Ford’s serious failures to abide by the rules of

      probation, the trial court did not abuse its discretion in ordering Ford to serve

      his six-year suspended sentence in the DOC rather than returning him to

      probation.


[9]   Affirmed.


      Riley, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-662 | September 11, 2019   Page 4 of 4